Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claims 1 and 22, with particular attention drawn towards the instant limitations of “machining the second side of the chassis preform to reduce a thickness of the first portion of the chassis preform, the machining of the second side to expose an exposed surface on the second side of the chassis preform, and anodizing the chassis preform to from a second anodized layer on the exposed surface, the first anodized layer and the second anodized layer to overlap at the first portion of the chassis preform” and “machining at least a portion of a second exterior surface of the chassis to expose an exposed surface of the chassis, the portion of the second exterior surface opposite the first exterior surface; and anodizing the chassis to define a second anodized layer of the exposed surface, the second anodized layer to overlap the first anodized layer at a first portion of the chassis between the first exterior surface and the exposed surface, the second anodized layer to be separated from the first anodized layer at a second portion of the chassis between the first exterior surface and the exposed surface, the second portion of the chassis adjacent the first portion.”
The most relevant prior art is deemed to be previously cited Misra, Chan, Ely, Han, Taketomi, and Oota which fails to disclose the machining to form an exposed surface on the second side and subsequent anodization to form a second anodized layer overlapping the first anodized layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LOUIS J RUFO/Primary Examiner, Art Unit 1795